—Determination of respondent Police Commissioner, dated October 13, 1999, suspending petitioner for 30 days and placing him on disciplinary probation for one year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered May 10, 2000), dismissed, without costs.
The various determinations and penalties agreed to by petitioner and respondent’s advocate and/or hearing officer were not binding on respondent (see, Matter of Silverman v McGuire, 51 NY2d 228, 231-232), and there is no basis for petitioner’s claim that respondent’s rejection of them was based on racial and other arbitrary considerations. The penalty ultimately imposed after a hearing is not so disproportionate to petitioner’s failure to perform the most basic aspects of his assignment as to shock our sense of fairness (see, Matter of Berenhaus v Ward, 70 NY2d 436, 445; Matter of Purdy v Kreisberg, 47 NY2d 354, 360). Concur — Rosenberger, J. P., Tom, Mazzarelli, Wallach and Friedman, JJ.